Citation Nr: 1130424	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the period prior to January 5, 2008, and in excess of 20 percent for the period beginning January 5, 2008, for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1999 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.

This case was previously before the Board in April 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to April 2, 2007, the Veteran's low back disability was manifested by flexion limited to no less than 90 degrees and painful motion.  

2.  For the period beginning April 2, 2007, the Veteran's low back disability has been manifested by flexion limited to no less than 50 degrees and painful motion.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not higher, for the period beginning April 2, 2007, for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  The Board notes that in the April 2010 remand, the Board directed that attempts should be made to obtain treatment records from the Veteran's private chiropractor.  A review of the record shows that in April 2010 and July 2010, the Veteran was mailed letters asking him to provide consent for release of medical records so that VA may attempt to obtain the indicated records.  To this date, the Veteran has not submitted such consent.  The Board notes that attempts to obtain the records on behalf of the Veteran could not be made without the requested consent form.  Therefore, the Board finds that VA has substantially complied with the directives of the April 2010 Board remand and there is no barrier to proceeding with a final decision in this case.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Low back strain with lumbar disc herniation is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In June 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his low back pain was constant and aching and that it averaged a 4 out of 10 in intensity.  He reported that his pain was aggravated by bending over and prolonged sitting.  The Veteran denied experiencing radiating pain, weakness, and numbness in the lower extremities.  The Veteran also denied experiencing incontinence of bowel and bladder.  The Veteran reported that he was employed as a corrections officer and that he did not experience any difficulty in performing his job duties.  The Veteran denied using an assistive device or brace and reported that he was independent in his activities of daily living.

Upon physical examination of the lumbar spine, there was no gross deformity demonstrated and the Veteran's gait was normal and without assistive devices.  Range of motion measurements were as follows: forward flexion to 90 degrees with pain from 30-90 degrees, extension to 20 degrees with pain throughout the range of motion, right and left lateral bending to 20 degrees each with pain, and right and left lateral rotation to 20 degrees each with pain.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test and Patrick's test were negative bilaterally.  Motor and muscle strength was 5/5 in the bilateral lower extremities.  Sensation was intact to light tough in the bilateral lower extremities.  Deep tendon reflexes were 1+ in the knees.  Deep tendon reflexes were absent in the left ankle and 1+ in the right ankle.  Babinski was negative.  There was no ankle clonus.  An April 2006 magnetic resonance imaging scan (MRI) was noted to reveal disc herniation at L4-5 and L5-S1.  The examiner diagnosed chronic low back pain secondary to lumbar disc herniation and lumbar central canal stenosis at L4-5.  

In January 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his low back pain had worsened over time.  He reported that the pain was severe and that it radiated into the left lower extremity during bowel movements.  He complained of intermittent urinary leakage after urination, but reported that his bowel function was intact.  He denied tingling, numbness, and weakness in the lower extremities.  The Veteran reported that he was still employed as a corrections officer and that he was able to perform his job duties despite his low back pain.  He reported that he was independent in his activities of daily living and that he did not use an assistive device or a brace.  He did not report experiencing any additional limitation on repetitive use and he did not report any incapacitating episodes in the past 12 months.  

Upon physical examination of the lumbar spine, no gross deformity was demonstrated and the Veteran's gait was normal and without assistive devices.  There was tenderness to palpation over the lumbar paraspinals, bilaterally, that was associated with mild muscle spasm.  Range of motion measurements were as follows: forward flexion to 50 degrees with pain at the end range of motion, extension to 20 degrees with pain at the end range of motion, right and left lateral bending to 25 degrees each without pain, and right and left lateral rotation to 35 degrees each without pain.  Following five repetitions of motion, range of motion measurements and the associated pain remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test and Patrick's test were both negative bilaterally.  Muscle strength was 5/5 in the bilateral lower extremities.  Deep tendon reflexes were absent in the left ankle and 2+ in the right ankle and both knees.  Sensation to light touch was grossly intact.  Babinski was negative and there was no ankle clonus.  The examiner continued the diagnosis of low back pain secondary to lumbar disc herniation. 

In June 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his back pain had become worse since his last VA examination.  He reported that the pain was predominantly on the left side of his low back and that at times, pain radiated into the left buttock.  The Veteran reported that his pain was constant and severe and that it was aggravated by position change.  He reported that his bladder and bowel functions were intact and did not report any tingling, numbness, or weakness in the bilateral lower extremities.  The Veteran reported that he was still employed full time as a counselor at a federal correctional facility.  He reported that his position was a desk job and that he was able to perform his duties despite his back pain.  The Veteran reported that he was independent in his activities of daily living and that he did not use a brace or assistive device.  The Veteran reported experiencing increased pain following repetitive use and during a flare-up.  The Veteran did not report any incapacitating episodes in the last 12 month period.  

Upon physical examination of the lumbar spine, there was no gross deformity demonstrated and the Veteran's gait was normal and without assistive devices.  There was no tenderness to palpation or muscle spasm.  Range of motion measurements were as follows: flexion to 50 degrees with pain at the end range of motion, extension to 20 degrees with pain throughout range of motion, left lateral bending to 25 degrees with pain throughout the range of motion, right lateral bending to 35 degrees with discomfort at the end range of motion, left lateral rotation to 30 degrees with pain throughout the range of motion, and right lateral rotation to 50 degrees without pain.  The examiner noted that there was significant pain elicited during flexion.  Following three repetitions of motion, range of motion measurements and the associated pain remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Muscle strength was 5/5 in bilateral lower extremities.  Sensation was grossly intact to light touch.  Deep tendon reflexes were 1+ at the knees and ankles.  Babinski was negative and there was no ankle clonus.  X-rays of the lumbar spine revealed mild multilevel degenerative changes.  The examiner continued the diagnosis of lumbar disc herniation at L4-5 and L5-S1.  

Also of record are VA Medical Center treatment notes which show that the Veteran periodically receives treatment for low back pain at the VA Medical Center.  Recently, the Veteran has reported that his back pain was constant and stabbing in nature and that it was only relieved by rest.  However, there are no range of motion measurements of record in the treatment notes.

Also of record is an April 2008 letter from the Veteran's private chiropractor.  In the letter, it was noted that the Veteran presented with moderate to severe low back pain which affected most all of his activities of daily living.  It was further noted that while the Veteran's disability did respond to treatment, the symptoms returned and the Veteran would need continued chiropractic care if he wanted to keep an active near-normal lifestyle.

The Board finds that the Veteran is entitled to a 20 percent disability rating for the period beginning April 2, 2007.  In this regard, the Board notes that this was the first time that the Veteran reported that his symptoms had actually increased in severity rather than reporting that he was merely entitled to a higher disability rating than that which had been assigned.  The Veteran cannot be held accountable for the fact that he was not afforded a new VA examination until many months following his complaint that his symptoms had increased in severity.  Additionally, at his January 2008 VA examination, it was noted that the Veteran's flexion had decreased to 50 degrees.  Also, the Veteran reported that the pain had increased in severity and was constant and severe.  Additionally, the Veteran reported some bladder leakage and radiating pain into his left buttock.  Therefore, the Board finds that the Veteran's symptoms sufficiently warrant a 20 percent disability rating for this period. 

The Board has considered assigning a higher disability rating for the period beginning April 2, 2007.  However, there is no evidence indicating that the Veteran experiences forward flexion of the thoracolumbar spine limited to 30 degrees or less or that he has favorable ankylosis of the entire thoracolumbar spine.  Therefore, a disability rating in excess of 20 percent is not warranted for this period.  In so concluding, the Board has considered the Deluca factors discussed above.  The VA examination reports show that there was no additional limitation of motion due to pain, weakness, or lack of endurance upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

The Board has also considered assigning a higher disability rating prior to April 2, 2007.  However, at his June 2006 VA examination, the Veteran was noted to have forward flexion to 90 degrees.  His combined range of motion of his thoracolumbar spine was 190 degrees.  Additionally, there was no evidence indicating that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a disability rating in excess of 10 percent for the period prior to April 2, 2007, is not warranted.  Again, in so concluding, the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, or lack of endurance upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes and the Veteran has not reported experiencing any incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran has only complained of very mild neurological symptoms that would not be severe enough to warrant a separate compensable disability rating.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Veteran has reported multiple times that he is still able to perform his job duties despite his low back pain.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.











(CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that the Veteran's low back disability warrants a 20 percent disability rating, but not higher, for the period beginning April 2, 2007, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


